Matter of Framan Mech. Inc. v City of New York (Dept. of Envtl. Protection) (2020 NY Slip Op 06388)





Matter of Framan Mech. Inc. v City of New York (Dept. of Envtl. Protection)


2020 NY Slip Op 06388


Decided on November 10, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 10, 2020

Before: Friedman, J.P., Renwick, Oing, Mendez, JJ. 


Index No. 155568/18 Appeal No. 12324 Case No. 2019-5115 

[*1]In Matter of Framan Mechanical Inc., Petitioner-Appellant,
vThe City of New York (Department of Environmental Protection), Respondent-Respondent.


Goetz Fitzpatrick LLP, New York (Donald J. Carbone of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (D. Alan Rosinus, Jr. of counsel), for respondent.

Judgment, Supreme Court, New York County (Melissa A. Crane, J.), entered June 21, 2019, denying the petition challenging respondent's (DEP) determination, dated November 20, 2017, which found petitioner in default of a construction contract with DEP, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The court correctly rejected petitioner's claim that DEP did not provide it with a meaningful opportunity to oppose the allegations, in the written submissions and at the noticed Opportunity to Be Heard, of default of a construction contract with DEP. The conduct and rulings of the hearing officer at the informal hearing do not support petitioner's claim of bias.
The court correctly found that DEP's determination of default of a construction contract with DEP had a rational basis and must be upheld (see Sewell v City of New York , 182 AD2d 469, 473 [1st Dept 1992], lv denied  80 NY2d 756 [1992]). 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 10, 2020